Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/22 has been entered.
Applicant’s election without traverse of Group I (treating AD via PI4III-α inhibitor) in the reply filed on 11/10/20 remains in effect. 
	Claims 1-12 are pending. Claims 6-12 are withdrawn as being drawn to a non-elected invention. Claims 1-5 are under examination.

Withdrawn
	The rejections under §103 are withdrawn. The Examiner made a prima facie case of obviousness and the Examiner maintains that the combination of the cited references supports a conclusion of obviousness. However, a §103 rejection is subject to evaluating secondary considerations, including predictability (MPEP §2145). While absolute predictability is not required, the degree of predictability must be “reasonably sufficient”. Such predictability must account for the art cited but must also take into account all the evidence of record; “all evidence must be considered when properly presented”.
	Applicant has provided a number of references which suggest inhibiting PI4KIIIα would be detrimental to a subject with Alzheimer’s disease. The art cited by the Examiner teaches that inhibiting endocytosis is desirable for the reasons of record, while Applicant has cited art teaching inhibition of endocytosis is detrimental and results in AD-like pathology in a number of art recognized animal models (remarks 3/21/22 p.15 footnote 12 and p.16 footnote 15).
	Taking all the evidence as a whole, the evidence supporting the instantly claimed method as predictable is not “reasonably sufficient”. The secondary considerations are sufficient to rebut the prima facie case of obviousness and so the rejection(s) are withdrawn.
	
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ameliorating or inhibiting Alzheimer’s disease and its symptoms, does not reasonably provide enablement for “treating” as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a maintained rejection.
The instant definition of “treating” is found at paragraph 51. The term includes reversing the disease and its symptoms as well as preventing the diseases and symptoms. 
The art currently does not recognize any drug or method that results in the complete prevention of Alzheimer’s disease. See for example Reitz (previously cited) that states “as the currently available drugs only slightly affect disease severity and progression, AD remains at present effectively untreatable” (p.2 C1) and Stanford (previously cited) that states "unfortunately, there are no currently available FDA-approved medications proven to delay or slow progression of the underlying brain degeneration and loss of synaptic connections that occurs in Alzheimer’s disease”. Where the goal is recognized as difficult and as-yet unrealized, the evidence supporting a claim that such a result is achievable must necessarily be strong. The instant specification does not provide any working examples of AD prevention nor does it provide adequate guidance on how to overcome the art-recognized difficult nature of this goal. One skilled in the art could not practice the method of the claims to achieve the result of prevention of AD as claimed.
Therefore, claims 1-5 are not enabled for their full scope.

Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive.
Regarding enablement, Applicant reiterates the arguments previously presented and further describes the results found in the instant specification. These arguments have been addressed (Office Action 9/20/21), are incorporated herein, and are not persuasive for reasons of record.
However, even arguendo if Applicant’s results support all that Applicant argues in the remarks, such data would still be insufficient to fully enable the claims.
The instant specification demonstrates certain effects in an AD model in flies and demonstrates certain effects in a transgenic mouse model of AD. If the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition; see MPEP §2164.02(II).
First, it must be appreciated that while flies and mice may be used as surrogate models for Alzheimer’s disease and recapitulate certain aspects of the disease, these subjects do not actually have Alzheimer’s disease. See e.g., Reardon (form 892) teaching that AD does “not occur naturally in mice” (p.611 C2). Drummond (form 892) describes APP/PS1 mice (the model instantly used; see remarks 3/21/22 p.9) but notes their deficiencies when it comes to recapitulating every aspect of AD (table 1; p.6) as well as being generally limited to modeling a very rare form of the disease (p.28). 
The instant specification suggests that AD may exist in humans and dogs (paragraph 47); however, while other animals may suffer Alzheimer’s-like pathologies, “the complete behavioral and pathologic phenotype of Alzheimer’s disease…has not yet been identified in a nonhuman species” (Walker, abstract; form 892). Thus, the claims are directed to achieving certain results in humans—and arguably dogs per the guidance in the specification—but treatment of flies and mice is not a working example of treating AD but rather a correlative model suggesting efficacy in treating AD. Thus, while the in vivo data provided in the specification may correlate to the disease, they are not examples of actual treatment of Alzheimer’s, which is what is claimed.
The evidence supports a conclusion that the skilled artisan would not accept the instant models as reasonably correlating to the ability to prevent, reverse, or delay onset of Alzheimer’s disease in those with or at risk of Alzheimer’s disease, e.g., humans. The results in flies and mice are not indicative of the ability to prevent, reverse, or delay onset of AD in such subjects; there is not a single therapeutic which achieves any of these goals despite decades of attempts. 
The art is replete with treatments that are promising in mice but then fail in humans. In addition to Reitz and Stanford, see for example Franco (form 892), noting that there are many successful Alzheimer’s treatments in animal models but “none in humans” (title). Vitek (form 892) teaches that animal models reflecting only a single aspect of AD fail because this does not mimic AD (abstract); the fly model used in the instant specification reflects only a single aspect of AD (Aßarc expression). Drummond  describes APP/PS1 mice (the mouse model instantly used; see remarks 3/21/22 p.9) but notes their deficiencies when it comes to recapitulating every aspect of AD (table 1; p.6) as well as being generally limited to modeling a very rare form of the disease (p.28). Drummond notes that “the response of endogenous mouse proteins to human PS1 is different from that in humans” and that “the downstream pathological effects” of these AD mouse models should be “interpreted carefully” because the animal responds differently than would a human (p.14). Reardon notes that drug companies have spent billions trying to prevent or even slow the progress of Alzheimer’s disease, but “to no avail” (p.611 C1), while those skilled in the art say “we appreciate that the models we had were insufficient” (p.611 C1). Reardon further teaches “many experimental drugs that have successfully removed [amyloid] plaques from mouse brains have not lessened the symptoms of Alzheimer’s disease in people.
Taking the evidence as a whole, the results in the instant fly and mouse models are not reasonably correlated to the outcomes currently claimed. One skilled in the art could not practice the method of the claims to achieve the result of preventing, curing/reversing, or delaying onset of AD as claimed without undue experimentation.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649